Order entered April 26, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00118-CV

     IN RE ADMATT PAINTING & CONSTRUCTION, INC., Relator

          Original Proceeding from the County Court at Law No. 1
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-02082-A

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE